DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 20-23 and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 19, 24-30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krone et al. (US 20080137784) in view of Katsianos et al. (US 20090161883).
Regarding claim 19, Krone discloses an apparatus, comprising: an automatic gain control (AGC) component configured to determine and adjust gain for each of a plurality of amplifiers based in part on a characteristic measurement of an associated input signal to at least one of the plurality of amplifiers (Paragraphs: 0007, 0023, 0028 and fig.1, 84: Krone discusses how the outputs of mixer amplified in PGAs 125a and 125b e (i.e. a plurality of amplifiers) based on AGC to output a signal of substantially steady gain or controlling gain by AGC (i.e. adjusting gain); and how incoming signals to PGAs 125a and 125b provided with positive gain (i.e., amplification) or negative gain (i.e., attenuation), based on different conditions); 
Krone discloses the invention set forth above but does not specifically points out “a gain and offset estimation component configured to estimate at least one of gain differences or offset differences between a plurality of filtered digital signals associated with the plurality of amplifiers”
Katsianos however discloses a gain and offset estimation component configured to estimate at least one of gain differences or offset differences between a plurality of filtered digital signals associated with the plurality of amplifiers (Paragraphs: 0027, 0031 and 0042: Katsianos discusses how a system estimate loudness differs from the reference loudness level; and the loudness analysis module can output the level difference between the estimated loudness and the reference level, i.e. estimating at least one of gain differences)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Krone, and modify a system wherein a gain and offset estimation component configured to estimate at least one of gain differences or offset differences between a plurality of filtered digital signals associated with the plurality of amplifiers, as taught by Katsianos, thus adjusting loudness of an audio signal from a multi-media device to present a constant perceived loudness to a listener despite loudness level changes in the audio signal, as discussed by Katsianos.  
Regarding claim 28, Krone discloses an apparatus, comprising: a multipath digital signal combiner component configured to perform gain and offset correction for the plurality of filtered digital signals to provide a plurality of corrected digital signals (Paragraphs: 0007, 0023, 0028 and fig.1, 84: Krone discusses how the outputs of mixer amplified in PGAs 125a and 125b e (i.e. a multipath digital signal combiner) based on AGC to output a signal of substantially steady gain or controlling gain by AGC (i.e. adjusting gain); and how incoming signals to PGAs 125a and 125b provided with positive gain (i.e., amplification) or negative gain (i.e., attenuation), based on different conditions; and how the outputs of ADCs 130a and 130b generate a downmixed baseband complex signal, which in turn be filtered via a low pass filter (LPF), i.e. filtered digital signals to provide a plurality of corrected digital signals); and a multiplexing component configured to switch from conveying one of the plurality of corrected digital signals to conveying a second one of the plurality of corrected digital signals (Paragraphs: 0022-0023, 0027-0029 and fig.1: Krone discusses how a system configuring the ADCs 24 and 26 and DACs 32 and 36, and configuring data flow through the multiplexer; and how incoming signals to PGAs 125a and 125b provided with positive gain (i.e., amplification) or negative gain (i.e., attenuation), based on different conditions).    
Krone discloses the invention set forth above but does not specifically points out “a gain and offset estimation component configured to estimate at least one of gain differences or offset differences between a plurality of filtered digital signals associated with a plurality of digital filters”
Katsianos however discloses a gain and offset estimation component configured to estimate at least one of gain differences or offset differences between a plurality of filtered digital signals associated with a plurality of digital filters (Paragraphs: 0027, 0031 and 0042: Katsianos discusses how a system estimate loudness differs from the reference loudness level; and the loudness analysis module can output the level difference between the estimated loudness and the reference level, i.e. estimating at least one of gain differences) 
Considering claims 24 and 29, Katsianos discloses the apparatus of claims 19 and 28, wherein the gain and offset estimation component is further configured to perform at least one of a least squares estimation or a correlation-based estimation of the at least one of gain differences or offset differences (Paragraphs: 0027, 0031 and 0042). 
Considering claims 25 and 30, Katsianos discloses the apparatus of claims 19 and 28, wherein the gain and offset estimation component is further configured to estimate the at least one of gain differences or offset differences on a continuous basis to account for temperature variations (Paragraphs: 0027, 0031 and 0042: Katsianos discusses how a system adjusting the perceived loudness of audio signals; and how an estimate of the loudness of an audio signal is determined using one or more processing-efficient techniques). 
Considering claim 26, Krone discloses the apparatus of claim 19, wherein the AGC component is further configured to adjust gain for each of the plurality of amplifiers in predetermined gain steps (Paragraphs: 0007, 0023 and 0028: Krone discusses how incoming signals to PGAs 125a and 125b provided with positive gain (i.e., amplification) or negative gain (i.e., attenuation), based on different conditions; and how the outputs of mixer amplified in PGAs 125a and 125b e (i.e. a plurality of amplifiers) based on AGC to output a signal of substantially steady gain or controlling gain by AGC (i.e. adjusting gain)).  
Considering claim 27, Krone discloses the apparatus of claim 26, wherein the predetermined gain steps comprise a multiple of 6 deciBel (dB) gain steps (Paragraphs: 0006, 0035 and abstract lines 4-8: Krone discusses how the gain compensation value controlled from an initial value to a predetermined final value at which the gain change is allowed to propagate along the signal path; and how almost instantaneous gain step in the signal which may lead to an audible artifact, and gain change compensation circuit used to remove this instantaneous gain change, i.e. it is obvious to one of ordinary skill in the art that the predetermined gain steps comprise a multiple of 6 deciBel (dB)). 
Considering claim 35, Krone discloses the apparatus of claim 28, wherein the plurality of digital filters comprises at least one of a plurality of decimators or a plurality of low pass filters (Paragraphs: 0028 and 0038: Krone discusses how a system generate a downmixed baseband complex signal, which in turn be filtered via a low pass filter (LPF), i.e. it is obvious to use at least one of a plurality of low pass filters). 
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. Applicants argued the prior arts of the record Krone, alone, or in any combination with Katsianos cannot be said to disclose or render obvious each and every element of independent claim 19. Examiner respectfully disagrees. The prior arts of the record disclose each and every element of the claims (See the rejection above).
Applicants argued, Krone is conceded to fail to disclose a gain and offset estimation component configured to estimate at least one of gain differences or offset differences between a plurality of filtered digital signals associated with the plurality of amplifiers, as recited in independent claim 19; and also argued, Katsianos is silent on the recited estimate at least one of gain differences or offset differences between a plurality of filtered digital signals associated with the plurality of amplifiers, as recited in independent claim 19. Examiner respectfully disagrees. First, the particular argued claims have two set of features combined using “or’; the two sets of claims are “a gain and offset estimation component configured to estimate at least one of gain differences” and “offset differences between a plurality of filtered digital signals associated with the plurality of amplifiers” Examiner consider one of the two features “a gain and offset estimation component configured to estimate at least one of gain differences” into consideration. Thus, the prior arts of the record disclosed how a system estimate loudness differs from the reference loudness level; and the loudness analysis module can output the level difference between the estimated loudness and the reference level (Katsianos: Paragraphs: 0027, 0031 and 0042), i.e. estimating at least one of gain differences. Therefore, the prior arts of the record disclosed the argued claims limitations.  
Applicants argued, independent claim 28 recites a gain and offset estimation component configured to estimate at least one of gain differences or offset differences between a plurality of filtered digital signals associated with a plurality of digital filters. It is respectfully submitted that Krone, alone, or in any combination with Katsianos cannot be said to disclose or render obvious each and every element of independent claim 28, for at least the reasons as provided above regarding independent claim 19. Examiner respond to applicant’s argument of claim 19 also applied to claim 28.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             08/29/2022